Citation Nr: 1446593	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  13-21 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to February 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the RO.

The Veteran and his daughter testified in a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in September 2014; a transcript of the hearing is of record.

This appeal was processed using the VBMS paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF  FACT

1. A respiratory disorder was not manifest during service.  

2. The Veteran's respiratory disorder is not related to service or asbestos exposure therein.


CONCLUSION OF LAW

1. A respiratory disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in August 2012. The claims were last adjudicated in October 2013.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  In regard to a VA examination, such discussion takes place in the body of the decision.

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and providing testimony at his hearing. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, during the hearing the VLJ clarified the issue, explained the concept of service connection, identified an evidentiary deficit, suggested the submission of additional evidence to support the Veteran's claims and addressed the Veteran's contentions. It was clear from the hearing that the parties understood the issue. Such actions supplement VCAA and complies with 38 C.F.R. § 3.103.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d) 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).




Analysis

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.

The Board observes that the Veteran's personnel records reflect that his military occupational specialty was laundry. The Board accepts, as consistent with the circumstances of his service, the Veteran's assertions that the location of the laundry facility aboard the USS Cowpens resulted in his exposure to asbestos in the performance of his duties. Thus, the Board concedes that it was likely that the Veteran had asbestos exposure during his period of service. The Veteran contends that his exposure to asbestos while serving aboard the USS Cowpens contributed to the development of his current respiratory disorder, pneumoconiosis. 

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnoses related to a respiratory disorder. The Veteran's enlistment and separation examination reports reflect that his respiratory system was normal.

The Veteran's application for the US Department of Labor Office of Workers Compensation Programs Division of Coal Mine Workers Compensation contains a May 2010 statement from the his private physician reflecting the physician's opinion that the Veteran has coal worker's pneumoconiosis and should be entitled to compensation for such as a result thereof. An August 2010 statement reiterates the physician's opinion that the Veteran has respiratory failure caused by coal worker's pneumoconiosis.

An August 2010 private treatment record documents the Veteran's chief complaint of slowly progressing shortness of breath for the last 20 years. His service occupational specialty was laundry. He did not recall having much contact with the insulation on the ship and did not recall flakes of insulation falling down. However, at that time, asbestos was prevalent on the ships. After service, he worked as a dry cleaner for a while and then worked in the coalmines from March 1949 until October 1985 (minus a 3 year period when he was in sales). In the coalmines he performed roof bolting and at that time there was little sophisticated dust control. He reported having pneumonia twice in the past year and approximately 6 times during his lifetime (his wife and daughter believed it was more frequently than that). He denied having asthma or tuberculosis.

On examination, the clinical impression was hypoxemia that may be due to some interstitial pulmonary fibrosis, although it was noted that the degree of fibrosis on the CT scan was fairly minimal and the hypoxemia was way out of proportion to the amount of fibrotic disease that was noted. Additionally, there was no evidence of asbestos-induced lung disease. Also documented was "black lung."

A June 2011 statement from a private physician reflects the physician's opinion, after review of the Veteran's chest x-ray and examination, that the Veteran has pneumoconiosis from coal mine employment. 

In this case, the Board finds that Veteran's respiratory disorder is not related to his service. Here, the record demonstrates that the Veteran's respiratory disorder, pneumoconiosis, is the result of his long history of post-service employment (1949-1985) in the coal mines. More importantly, there is no evidence of asbestos-induced lung disease (August 2010 private treatment record).
 
Accordingly, though it is clear that the Veteran has a current respiratory disorder (pneumoconiosis), the evidence does not serve to link the onset of the respiratory disorder to a period of service or asbestos exposure therein. The Board acknowledges an August 2013 statement from the Veteran's physician that asbestos can and does contribute to mesothelioma and other lung problems. The Board does not dispute this fact. However, here, the evidence shows that the Veteran does not have an asbestos-induced lung disease. Rather, his respiratory disorder, pneumoconiosis, onset as a result of his post-service coal mine employment. Simply, there is no credible evidence or opinion that suggests that there exists a relationship, or nexus, between the Veteran's current respiratory disorder, pneumoconiosis, and his period of service to include asbestos exposure therein. 

Additionally, the Board acknowledges the Veteran was not afforded a VA examination.  On the facts of this case, however, an examination is not necessary. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim does not meet these requirements for obtaining a VA medical opinion. The record contains sufficient medical evidence to decide this claim. Again, this evidence demonstrates that the Veteran's respiratory disorder is a result of his post-service coal mine employment.

The only other evidence of record supporting this claim is the various general lay assertions and contentions averred on his behalf. The Board finds that the Veteran is competent to state he has a respiratory disorder as such is confirmed by the record. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Further, as noted, the Board concedes that the Veteran likely was exposed to asbestos in the performance of his laundry duties aboard the USS Cowpens. However, to the extent that he asserts that asbestos exposure during his period of service aboard the USS Cowpens led to the development of his respiratory disorder, the Board finds such assertions not competent (and there are no Jandreau exceptions in this particular case). See Layno v. Brown, 6 Vet. App. 465 (1994). Here, conceding his exposure, nothing in this record establishes that the Veteran has an asbestos related lung disorder. The Board reiterates that the evidence shows that the Veteran's respiratory disorder is shown to be related to post-service employment in the coal mines.  More specifically, his own evidence establishes that he has black/lung pneumoconiosis and that there is no evidence of an asbestos related disease.  Furthermore, there is no evidence relating his actual disease process to any incident of service.

Therefore, the Board finds the Veteran's assertions to be of limited probative value. The most probative evidence establishes that the Veteran's current respiratory disorder did not onset as a result of service or asbestos exposure therein.
 
For the foregoing reasons, the Board finds that the claims of entitlement to service connection for a respiratory disorder must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
    

ORDER

Entitlement to service connection for a respiratory disorder, claimed as due to asbestos exposure is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


